       Case 3:20-cv-00737-MEM-DB Document 19 Filed 12/08/20 Page 1 of 1



                      UNITED STATES DISTRICT COURT
                     MIDDLE DISTRICT OF PENNSYLVANIA

DELVON LAMAR WILLIAMS,                 :

                    Plaintiff          :   CIVIL ACTION NO. 3:20-0737

        v.                             :        (JUDGE MANNION)

DR. S. HOEY, et al.,                   :

                   Defendants          :


                                   ORDER

       In accordance with the Memorandum issued this date, IT IS HEREBY

ORDERED THAT:


       1. Defendant’s motion to dismiss for lack of jurisdiction (Doc. 16) is
          GRANTED.

       2. The Clerk of Court is directed to CLOSE this case.

       3. Any appeal will be deemed frivolous, lacking merit, and not taken in
          good faith. See 28 U.S.C. §1915(a)(3).



                                           s/ Malachy E. Mannion
                                           MALACHY E. MANNION
                                           United States District Judge
Dated: December 8, 2020
20-0737-01-ORDER
